           CASE 0:21-cr-00142-DSD-KMM Doc. 22 Filed 06/30/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                      Case No. 21-CR-00142(3) (DSD/KMM)

                          Plaintiff,

      v.                                           NOTICE OF APPEARANCE

SAEID JABERIAN,

                         Defendant.




      Please take notice that attorney William R. Dooling, Mauzy Law Offices, P.A.,

800 Hennepin Avenue, Suite 800, Minneapolis, Minnesota 55403, hereby enters his

appearance as attorney of record on behalf of Saeid Jaberian in the above-captioned

matter.

Date: June 30, 2021                      Respectfully submitted,



                                         By:      /s/ William R. Dooling
                                                William R. Dooling (#0402244)
                                                Mauzy Law Office, PA
                                                800 Hennepin Avenue
                                                Suite 800
                                                Minneapolis, MN 55403
                                                (612) 340-9108
                                                wdooling@mauzylawfirm.com
                                                Attorney for Defendant
